 HOPEWEBBING COMPANY, INC.1,45circumstances, finds to be appropriate for, the purposes of collectivebargaining.In the event a majority do not vote for the GeneralDrivers,, the Board finds the existing- unit to be appropriate and theRegional Director willissuea certification of results of election, tosuch effect.[The Board dismissed the petitions in Cases Nos. 39-RC-1126,39-RC-1144, 39-RC-1145, and 39-RC-1146.][Text of Direction of Election omitted from publication.]Hope Webbing Company,Inc.andUnited Textile Workers ofAmerica,AFL-CIO,Petitioner.Case No, 1-BC--4981. OctoberX5,1957DECISION AND DIRECTION OF ELECTIONSUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Thomas E. Mc-Donald, hearing officer.The hearing officer's rulings made at thehearing are free from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Members Murdock, Rodgers, andBean].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations named below claim to represent certainemployees of the Employer.3.The Employer urges , as a bar a 1-year contract- executed' June20, 1956, between its predecessor and Narrow Fabric Workers' Union,which contract provides that in the absence of notice to negotiate atleast 30 but not more than 60 days before expiration, it is to be "auto-matically renewed and continued without change."No such noticewas given.The petition was filed June 12, 1957. By contrast the1950 contract provided that it was to be "automatically renewed andcontinued without change other ' than' that of the expiration date foran extended period of one year from December 31, 1951, to December31, 1952."-We find that'the 1956 contract was automatically renewedfor anindefiniteperiod.As the existing contract has become one of-indefinite duration following a fixed term, it does not bar a representa-tion proceeding.SeeNew Jersey Porcelain Company,110 NLRB790, 791.119 NLRB-No. 24.476321-58-vol. 119-11 146DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Narrow Fabric Workers' Union, although served with notice,did not intervene.A question affecting commerce exists concerning the representa-tion of certain employees of the Employer, within the meaning ofSection 9 (c) (1) and Section 2 (6) and j7) of the Act.4.The Petitioner seeks a production and maintenance unit,-includ-ing firemen who were excluded from the 1956 contract. The recorddoes not show whether the earlier contracts also excluded them.There are 3 firemen, who work 5 days a, week, 1 on a shift. There isnothing in the record to indicate that their interests and conditionsof employment differ substantially from those of other employees.In the absence of the contrary bargaining history, we would includethem in the unit.SeeWilner Wood Products Co.,1.1.7NLRB 1895.In the circumstances we believe that they should not now be includedwithout an opportunity of voting separately on whether they desireto become a part of the unit. SeeRathbun Molding Corporation,116NLRB 1002, 1004.The Employer has three watchmen who are on duty on weekendswhen the firemen are not. The record indicates that they haveauthority "to keep people out."We find that they are guards withinthe meaning of the Act and shall exclude them from the unit.The Petitioner would include and the Employer exclude from theunit plant clerical employees, who appear to have been covered bythe contract unit.These plant clerical employees do some produc-tion work as well as clerical work.They have the same working con-ditions and benefits as other employees, and we shall include themin the unit in accord with our usual practice concerning plantclericals.We shall direct elections in the following voting groups ofemployees at the Employer's Pawtucket, Rhode Island, textile plant,excluding from each voting group all office clerical employees, pro-fessional employees, guards, and supervisors as defined in the Act:(1)All production and maintenance employees, including plant cleri-cal employees, but excluding firemen; and (2) all firemen.If a majority of the employees in voting group (2) vote againstrepresentation, they will be taken to have indicated their desire to be,and they will be, excluded from the production unit. If a majorityvote for representation, their ballots will be pooled with those ofthe employees in voting group (1) and the two groups together willconstitute a single appropriate unit.The Regional Director isinstructed to issue a certification of representatives or certificationof results as dictated by the outcome of the elections herein.[Text of Direction of Elections omitted from publication.]